DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/761907, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. In particular, the prior-filed application fails to provide support for the limitation in new Claim 21 of the final moisture content being in the range of from 15% to 24% by weight. Therefore, with the exception of Claims 36 and 38, the newly presented claims are not granted the priority date of the prior-filed application, and will have an earliest effective filing date of the instant application. Claims 36 and 38 only will have the priority date of . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-35, 37, 39-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New Claim 21, recites a final moisture content from “15%-24%” and there is no support for such a range for the final moisture content in the originally filed instant specification. New Claim 28 also recites where the liquid honey is not dried and there does not appear to be support for this new claim limitation in the originally filed specification. New Claim 37 

Claim Objections
New Claim 31 is objected to because of the following informalities: in line 2 of the claim, the phrase “has a moisture content” is repeated. Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: The specification should indicate that the related prior filed application US App. No 15/761907 has been issued as USPN 10,966,446).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (USPA 2002/0022078) in view of Platt, Jr. et al. (USPN 4,472,450), both made of record by Applicant.
Regarding new Claims 21-40, Gordon teaches an infused honey composition, and teaches a liquid honey, as Gordon teaches a composition which is a gelled food product such as a gelled fruit product, comprising about 55% to about 85% or about 55% to about 80% by weight of a nutritive carbohydrate sweetener or sugars, where the nutritive carbohydrate sweetener can be honey (Paragraphs 27, 42 and 44), and is understood to be in a liquid form and would have an initial moisture content, and teaches where the gelled products are further characterized by having at least a portion of the nutritive sweetener being provided by or from fruit sources or fruit solids which can be provided by fruit purees, and it is especially preferred where the fruit solids are about 5 to 15% of the nutritive carbohydrate sweetener component (Paragraphs 46-52) and in an embodiment teaches 15% of grape concentrate added, which means 15% fruit concentrate/solids by weight of the composition, which reads on the claimed Vitis. Regarding the limitation of the infusing agent comprising a fresh, not from concentrate juice, Gordon teaches fruit purees with the claimed amount of moisture and also teaches that various fruit juices that are single strength are also suitable, as well as fresh fruit juices (Paragraphs 47 and 49), therefore reading on a fresh, not from concentrate juice.
Therefore, where Gordon teaches a total nutritive carbohydrate sweetener in the food product of about 80% by weight and 15% of that is provided by fruit puree/solids/concentrate, this would leave about 65% by weight for the nutritive carbohydrate sweetener in the form of honey. Gordon also teaches fruit purees generally contains about 35 to 90% moisture (Paragraph 47), therefore meeting the limitation of the infusing agent having a moisture content in the claimed range, or where the moisture content of the infusing agent is at least 50% w/w or at least 85% w/w, and where the infusing agent comprises water, and rendering obvious the claimed limitation of the infusing agent having a moisture content of at least 95% by weight, as the term “about” in Gordon’s disclosure provides for lower and higher moisture contents.  Therefore, the use of honey as the nutritive carbohydrate sweetener would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in light of the teachings of Gordon. Gordon teaches the following method steps of combining the sweetener (Example 1 teaches corn syrup, sucrose as nutritive carbohydrate sweeteners) and fruit solids such as grape concentrate, which reads on one of the claimed infusing agents as grapes from the genus Vitis, where the wet mixture has a moisture content of 25% (Paragraph 126-127). Gordon teaches heating 
Gordon does not specifically teach the liquid honey having an initial moisture content in the claimed range or where the liquid honey has the claimed water activity, or where the liquid honey is not dried, although one of ordinary skill in the art would have understood the honey taught by Gordon is not dried.
However, Platt teaches that the actual water content of a particular honey will vary from a minimum of about 15% up to a maximum of 30% or greater (Column 1, lines 15-20). Since Platt teaches water contents in line with what Applicant has disclosed, one of ordinary skill in the art would have reasonably expected the water activity would also be comparable and that the honey is not dried. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the honey to have had an initial moisture content and water activity in the claimed range in light of the teachings of Platt and the known water content of honey. In light of the teachings of Platt, Gordon in view of Platt are deemed to teach where the infusing agent has a moisture content greater than the moisture content of the liquid honey, as claimed.
Regarding new Claim 23 in particular, as previously set forth above, Gordon teaches the gelled food product comprises from about 55 to about 85% by weight of a nutritive carbohydrate sweetener, which can be honey and between 5-15% by weight of the nutritive carbohydrate sweetener can be fruit solids/fruit juice/fruit purees, which is the claimed infusing agent. Therefore, where around 85% by weight of the nutritive sweetener is used and is honey, and 5% of the nutritive sweetener is the infusing agent, this would equal about 4.25% by weight fruit solids and around 81% by weight of honey. The % by weight of honey is slightly lower than the claimed range. However, the calculated amount and the claimed range are close enough that one of ordinary skill in the art would have expected the resulting gelled food product to have similar or same properties. Furthermore, it has been found that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 I. Therefore, such differences would have been obvious to one ordinary skill in the art before the effective filing date of the invention, in light of the teachings of Gordon. 
Regarding new Claim 40 in particular, as previously set forth above, Gordon teaches the gelled food product comprises from about 55 to about 85% by weight of a nutritive carbohydrate sweetener, which can be honey and between 5-15% by weight of the nutritive carbohydrate sweetener can be fruit solids/fruit juice/fruit purees, which is the claimed infusing agent. Therefore, where around 85% by weight of the nutritive sweetener is used and is honey, and 5% of the nutritive sweetener is the infusing agent, this would equal about 4.25% by weight fruit solids and around 81% by weight of honey. Gordon also teaches fruit purees generally contains about 35 to 90% moisture (Paragraph 47), therefore meeting the limitation of the infusing agent having a moisture content of at least 85% w/w, and where the infused honey composition comprises an amount of the infusing agent in the claimed range, as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368.  The examiner can normally be reached on Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        11/4/2021